Anthony Haywood plaint. conta Iohn Brome in an action of the case for not performing his bargain made about the. 4th Decembr ult° of a parcel of Rhum conta about 246 gallons, wch sd Haywood bought at. 21d per gallon and sd Brome was to deliver free of all charges as custom &ca but did not, So that 240 gallons or thereabouts is Seized on by the Collector for Custom in behalfe of the Country whereby the plaint. is damnified about twenty two pounds money with other due damages &ca. . . . The Iury . . . found for the plaint. twenty one pounds in money damage & costs of Court allowd twenty Eight Shillings: This Action was tryed at the last County Court but Judgemt not entred untill this Court according to Law the Defendt being out of the Country.